Citation Nr: 9902150	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1959 to 
July 1960.  This matter comes to the Board of Veterans 
Appeals (Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  

It is noted in connection with his current appeal that the 
veteran requested a hearing before a member of the Board at 
the RO.  By subsequent January 1997 letter, however, the 
veteran withdrew his request for a hearing, stating that he 
would be unable to appear personally before a member of the 
Board.  In lieu of a personal hearing, he indicated that I 
would like the [Disabled American Veterans] to represent me 
before the [Board] in Washington, D.C.  In compliance with 
the veterans request, in January 1999, his accredited 
representative submitted a written Informal Hearing 
Presentation in support of the veterans claim.  


REMAND

A review of the record shows that, by final March 1963 
decision, the Board denied the veterans claim of service 
connection for a nervous condition.  In its decision, the 
Board found that the veterans psychiatric disorder had 
preexisted service and was not shown to have been aggravated 
therein.

In November 1993, the veteran filed a request to reopen his 
claim of service connection for an acquired psychiatric 
disorder.  In support of his claim, the RO obtained VA and 
private clinical records which the veteran had identified as 
being pertinent to his claim.  

Generally speaking, when a claim is finally denied by the 
Board or the RO, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented. 
38 U.S.C.A. §§ 5108, 7105 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers bearing directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

By September 1994 rating decision, the RO concluded that the 
additional evidence submitted by the veteran and otherwise 
associated with the claims folder since the Boards final 
March 1963 decision was not new and material sufficient to 
reopen his claim of service connection for an acquired 
psychiatric disorder.  In its decision, however, the RO 
relied on an interpretation of 38 C.F.R. § 3.156(a) which was 
recently invalidated by the U.S. Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Earlier, in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), the U.S. Court of Veterans Appeals adopted a more 
stringent test to determine whether evidence submitted in 
connection with an application to reopen a previously denied 
claim was material, i.e., when considered with the other 
evidence, would raise a reasonable possibility of changing 
the outcome. Id. at 174.  In Hodge, the Federal Circuit 
instead adopted the standard set forth in 38 C.F.R. 
§ 3.156(a) as the appropriate criteria for determining 
whether new and material evidence had been submitted.  Thus, 
remand of this matter is warranted for readjudication of the 
claim in accordance with 38 C.F.R. §  3.156(a) and Hodge.  
See Henderson v. West, 12 Vet. App. 11, 20-21 (1998).  

In view of the foregoing, the matter is remanded for the 
following action:

The RO should readjudicate the claim with 
consideration of all pertinent legal 
authority, including Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
